Citation Nr: 0716109	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for aid and attendance under the provisions of 
38 U.S.C.A. § 1114 (l) or being housebound under the 
provisions of 38 U.S.C.A. § 1114 (s).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to May 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran is in receipt of an award of special monthly 
compensation on account of blindness in both eyes, having 
only light perception, under the provisions of 
38 U.S.C.A. § 1114 (m).  


CONCLUSION OF LAW

The veteran has not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. §§ 1114, 5107 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming special monthly compensation under 
the provisions of 38 U.S.C.A. § 1114 (l) and (s) for the need 
for aid and attendance or being housebound, respectively.  
The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

It is initially noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The U. S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Disability compensation rates are set forth in 
38 U.S.C.A. § 1114.  In this case, the veteran is asking for 
compensation at the special rate set forth in section "l" 
of the provision.  He is also asking for the rate set forth 
in section "s" of the Code.  Review of the law shows that 
each section has a specified dollar amount to be awarded.  
The amount of money awarded under section "s" is less than 
that awarded under section "l" and each is less than that 
awarded under the provision applicable to section "m" of 
the code.  The veteran has been in receipt of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114 (m) 
for some time.  Therefore, he is literally asking for an 
amount of money that is less than what he has been receiving 
for many years.  As written, the code makes no provision for 
simultaneous awards of money under sections "l", "s", and 
"m", of 38 U.S.C.A. § 1114.  As such, the veteran's claim 
is denied as a matter of law.  


ORDER

Special monthly compensation on account of the need for aid 
and attendance under the provisions of 38 U.S.C.A. § 1114 (l) 
or being housebound under the provisions of 
38 U.S.C.A. § 1114 (s), is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


